Title: To George Washington from Colonel William Russell, 21 December 1778
From: Russell, William
To: Washington, George


  
    May it please your Excellency,
    Middle Brook [N.J.]Decr 21st 1778
  
In order to ascertain as nearly as possible, the sum necessary to be drawn for inlisting the men in General Scotts brigade, I calld for the necessary returns early yesterday morning.
Colo. Nevill sent me word he thought a sufficient sum had been drawn for the purpose of inlisting in the fourth and eighth regiments, therefore, I only apply’d for the sixth by Captain Williams.
Colo. Nevill now applies and says the number willing to engage is much more considerable then he had expected, and must consequently have ten thousand Dollars more: as the Colo. will react upon your Excellency with this; he will be ready to receive the sum. I am, may it please your Excellency, with due respect your most obedt Servt

  W. Russell Colo. commandantGenl Scotts brigade

